Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
	Claims 1-16, 18-20, and 25-31 are pending and rejected. Claims 17 and 21-24 are withdrawn as being drawn to non-elected species. Claims 1, 4, 11, 12, and 15 are amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 5-9, the claims all depend from claim 4 which has been amended to require that the first and second carbon precursors are pyrolyzed at a temperature in a range of about 600°C to about 700°C, however, claims 5-9 all have a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 13, 14-16, 18-20, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US 6,413,672 B1 in view of Ariga, JP 2009-266466 A and Kim, US 2013/0011732 A1.
	The following citations for Ariga, JP 2009-266466 A are in reference to the machine translation provided by Espacenet and the figures in the original document.
	Regarding claims 1, 3, and 15, Suzuki teaches a method of forming an electrode (process for producing a lithium secondary battery with an anode, Col. 3, lines 42-58), the method comprising: 
providing a current collector (forming a coated film on the current collector, Col. 3, lines 42-58, indicating a current collector is provided); 
providing a mixture on the current collector, the mixture comprising a carbon precursor and silicon particles (where the coated film applied to the current collector consists of silicon powder and a binder that forms hard carbon through heat treatment, 
pyrolysing the mixture to convert the precursor into one or more types of carbon phases to form a composite material comprising the one or more types of carbon phases as a substantially continuous phase with the silicon particles distributed throughout the composite material, and to adhere the composite material to the current collector (where the coating is sintered so that the binder forms hard carbon, Col. 3, lines 42-58, indicating that the mixture is pyrolyzed on the current collector, and where the silicon contained in the sintered material exists in the form of particles that are covered with the carbonaceous material, Col. 2, lines 52-57, indicating that the sintered material forms a composite material comprising a carbon phase containing silicon particles, and where the sintered material has a structure such as a dispersed phase of silicon existing in the continuous phase of the carbonaceous material, Col. 6, lines 57-60, indicating that the carbonaceous material is a continuous phase with the silicon particles distributed throughout).

They do not teach that the current collector comprises a current collector coated with a polymer film.
Ariga teaches a non-aqueous electrolyte secondary battery in which a carbon material such as amorphous carbon is formed on a negative electrode current collector (0001). They teach that the adhesiveness between the negative electrode active material and the negative electrode current collector (graphite and copper), which are different materials is inferior to that of the negative electrode active material (graphite and graphite) (0004). They teach providing a carbon coating on the negative electrode current collector formed of a copper foil by thermal decomposition of a carbon precursor resin (0010). They teach that in a secondary batter in which graphite is used as the negative electrode active material, a copper foil coated with carbon on the negative electrode current collector is used to improve the electrical properties of the negative electrode layer and the surface of the electrode current collector (0013). They teach that the process provides a non-aqueous electrolyte secondary battery that reduces cycle capacity deterioration by improving adhesion while maintaining contact 
From the teachings of Ariga, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki to have coated a copper foil with a carbon precursor resin (first carbon precursor resin) and then to have applied the mixture comprising the second carbon precursor and silicon particles followed by carbonizing the first and second carbon precursors so as to form the active layer and a carbon layer on the copper foil because Ariga teaches that forming a negative electrode current collector by coating a copper foil with a resin followed by carbonizing the resin to form a carbon layer provides the benefits of improved adhesion with an electrode layer containing graphite, as well as reducing cycle capacity deterioration and suppressing an increase resistance between the negative electrode layer and the surface of the negative electrode current collector due to the charge/discharge cycle and Suzuki provides a process of forming active layer on a copper current collector by applying a coating solution containing a binder, silicon particles, and graphite followed by pyrolyzing the binder to form carbon where pyrolyzing the binder when in close contact with the current collector improves adhesion such that it will be expected to provide the benefits of improved adhesion due to the first carbon precursor layer as well as pyrolyzing the first and second precursors together (since Suzuki indicates pyrolyzing in close contact improves adhesion), and claim 3, to provide improved adhesion between the layers, improve the efficiency of the process by requiring only one pyrolysis step, and providing the desired and predictable result of forming the first carbon layer on the current collector as suggested by Ariga and the active layer containing silicon particles in a continuous carbon phase as desired by Suzuki.
Suzuki in view of Ariga do not teach the thickness of the first precursor.
Kim teaches a secondary battery that includes a base material, an intermediate layer including a carbon material on the base material, and an active material layer on the intermediate layer (abstract). They teach that a secondary battery including an intermediate layer may improve adhesion between the base material and the active material layer, thereby reducing the risk of separation of the active material from the base material and improving the reliability and lifetime of the secondary battery (abstract). They teach that the thickness of the intermediate layer may be 0.2 to 5 microns, i.e. 200 nm to 5 microns (0012). They teach that the base material may be a positive or negative current collector formed of a conductive metal thin plate (0034). They teach that the intermediate layer including the carbon material is formed on the base material, where the intermediate layer includes a carbon and binder mixed 
From the teachings of Kim, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki in view of Ariga to provide a carbon layer in the range of 0.2 to 5 microns because Kim indicates that such a thickness is desirable for forming a carbon layer onto a current collector such that it will be expected to provide the desired and predictable result of providing a suitable carbon layer thickness for improving the adhesion of the active layer to the current collector. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, from the teachings of Kim, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the thickness of the first carbon precursor to be within the range of claims 1 and 15 so as to provide a carbon layer having a thickness suitable for improving the adhesion of the active layer to the current collector while also providing a layer having a desirable conductivity because Kim indicates that there is a balance between conductivity and adhesion when forming an adhesion layer containing carbon between a current collector and an active material layer. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 2, 4-9 and 16, Suzuki in view of Ariga and Kim suggest the limitations of instant claim 1. Suzuki further teaches using binders, i.e. carbon precursors, such as phenol-formaldehyde resin, epoxy resin, polyimide resin, etc. (Col. 6, lines 6-20). They teach sintering (pyrolyzing) the organic material that turns to carbonaceous material (i.e. binder) at a temperature ranging from 400-1400, °C, 800-1200°C, or more preferably 700-850°C (Col. 4, line 57-Col. 5, line 2, and Col. 6, line 40-Col. 7, line 5). They also provide an example of a sintering temperature of 800°C (Col. 8, lines 36-51). Suzuki teaches that the binder of non-graphitizable carbon is added for the purpose of forming amorphous carbon (Col. 3, lines 42-57).
Ariga teaches using a carbon precursor resin where the resin can be a phenol resin or the like and where the carbon material is amorphous carbon (0001, 0010, and 0015). 
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the same material for the first and second precursor and to have heated the precursors at a temperature ranging from 400-1400°C, 800-1200°C, or 700-850°C because Suzuki provides materials that form amorphous carbon under heat treatment and Ariga desires materials that form amorphous carbon under heat treatment where they both indicate that phenolic resins are suitable, and Suzuki indicates that a sintering or pyrolysis claims 5-7 and overlap the range of claims 4, 8 and 9, where the same precursor is used for the first and second precursor, i.e. they will be chemically the same as required by claim 16.
Suzuki further teaches that the current collector is a metal such as copper (Col. 5, lines 22-29). Ariga teaches that the negative electrode current collector is made of a copper foil whose surface is coated with carbon (0009). 
Since Suzuki in view of Ariga and Kim suggest pyrolyzing the first carbon precursor at a temperature either within or overlapping the ranges of claims 4-9 and they teach using the same current collector material as required by instant claim 26, the pyrolyzing the first carbon precursor is also expected to cause the pyrolyzed carbon to diffuse into the current collector as required for claim 2. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claim 10, Suzuki in view of Ariga and Kim suggest the limitations of instant claim 1. Suzuki further teaches that the retention of the binder after sintering is preferably not lower than 5% by weight, more preferably 10% by weight or higher (Col. one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 11, Suzuki in view of Ariga and Kim suggest the limitations of instant claim 1. Suzuki teaches using various resins or polymers as the binder such as phenol-formaldehyde resin or polyimide (Col. 6, lines 6-14). As discussed above for claim 16, Suzuki in view of Ariga and Kim suggest using the same precursor for the first and second precursor such that the first precursor will comprise a binder such as phenol-formaldehyde or polyimide.
Regarding claim 13, Suzuki in view of Ariga and Kim suggest the limitations of instant claim 1. Ariga further teaches that the carbon precursor resin is coated on the copper foil surface by spray coating of a resin solution before thermal decomposition such that it provides  a copper foil whose surface is coated with carbon (0009 and 0011), such that the first carbon precursor will be coated onto the current collector. 
Regarding claim 14, Suzuki in view of Ariga and Kim suggest the limitations of instant claim 1. Suzuki further teaches producing the anode by applying a coating solution containing the organic material that turns to carbonaceous material through heat treatment (binder), solvent, and silicon powder (Col. 6, lines 49-67), such that the mixture containing the second precursor and silicon particles is deposited using a solution method. They teach that a coated film is formed by drying to remove the solvent and sintering the coated film (Col. 6, lines 49-67), such that the coating containing the second carbon precursor is dried before sintering. 
From the teachings of Suzuki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki in view of Ariga and Kim to have deposited the first precursor using a solution method to apply the first precursor to the current collector and then to have dried the material to provide a coated film prior to pyrolyzing because Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
Regarding claim 18, Suzuki in view of Ariga and Kim suggest the limitations of instant claim 1. Suzuki further teaches that the mixture includes a silicon powder, an organic material that turns to carbonaceous material through the heat treatment (binder), and a solvent (Col. 6, lines 49-57), such that the mixture is considered to provide a slurry of the second carbon precursor or binder and silicon particles since it will include solids in a liquid. 
Regarding claim 19, Suzuki in view of Ariga and Kim suggest the limitations of instant claim 1. Suzuki further teaches producing the anode by applying a coating solution containing the organic material the turns to carbonaceous material through heat treatment (binder), solvent, and silicon powder (Col. 6, lines 49-67), such that the mixture containing the second precursor and silicon particles is deposited using a solution method. They teach that a coated film is formed by drying to remove the solvent and sintering the coated film (Col. 6, lines 49-67), such that the mixture containing the second carbon precursor is dried before sintering or pyrolyzing.
Regarding claims 20, 25, and 26, Suzuki in view of Ariga and Kim suggest the limitations of instant claim 1. Suzuki further teaches that the current collector is a metal such as copper (Col. 5, lines 22-29). Ariga teaches that the negative electrode current collector is made of a copper foil whose surface is coated with carbon (0009). Therefore, in the process of Suzuki in view of Ariga and Kim the current collector comprises a transition element, i.e. copper, such that it will comprise a layer comprise a 
Regarding claim 27, Suzuki in view of Ariga and Kim suggest the limitations of instant claim 1. Suzuki further teaches that the composite material comprises the silicon particles in a range of 50 to 99% by weight (abstract), indicating that the silicon particles are added to the mixture so as to provide a silicon weight percentage in the composite material in a range overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257,191USPQ 90 (CCPA1976). Therefore, the range suggested by Suzuki in view of Ariga and Kim renders the range of instant claim 27 obvious.
Regarding claim 28, Suzuki in view of Ariga and Kim suggest the limitations of instant claim 1. Suzuki further teaches that the electrode is an anode (abstract).
Regarding claims 29-31, Suzuki in view of Ariga and Kim suggest the limitations of instant claim 1, where they provide a first electrode formed by the method of claim 1. Suzuki teaches that the electrode formed using the method of claim 1, i.e. the first electrode is an anode (abstract). Suzuki further teaches providing a cathode (second electrode) and an electrolyte or electrolytic solution to form a lithium secondary battery, i.e. an electrochemical cell (abstract, Col. 4, lines 42-46, and Col. 8, lines 33-67). Therefore, Suzuki in view of Ariga and Kim provides a battery as an electrochemical device using the method of claim 29.

	
Claim 2 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ariga and Kim as applied to claim 1 above, and further in view of Tour, US 2014/0234200 A1.
	Regarding claim 2, Suzuki in view of Ariga and Kim suggest the limitations of instant claim 1, where, as discussed above for claim 26 the current collector is formed from copper. As discussed above for claims 5-9, Suzuki in view of Ariga and Kim suggest pyrolyzing the first and second carbon precursors at temperatures ranging from 800-1200°C.
	They do not teach that pyrolyzing the first carbon precursor causes the pyrolyzed carbon to diffuse into the current collector.
	Tour teaches methods of forming graphene films by depositing a non-gaseous carbon source onto a catalyst surface; and initiating the conversion of the non-gaseous carbon source to the graphene film (0004).  They teach that the graphene film formation is initiated by heating at temperature ranges between about 400°C to about 1200°C (0005). They teach that the non-gaseous carbon source may include polymers (0006). They teach that the catalyst surface includes copper (0048). They teach that the graphene film forms as solid carbon sources decompose and diffuse to the backside of the coper foil to form graphene on the backside of the copper foil (0138), indicating that as a carbon precursor such as a polymer is heated to a temperature ranging from 400-1200°C while in contact with a copper surface so as to decompose to carbon for forming graphene, carbon from the polymer will diffuse into the copper. 
	From the teachings of Tour, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that in the process of Suzuki in view of Ariga and Kim carbon from the first carbon precursor . 
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ariga and Kim as applied to claim 1 above, and further in view of Wang, US 2009/0136809 A1 and Hama, US 2010/0193748 A1.
Regarding claim 12, Suzuki in view of Ariga and Kim suggest the limitations of instant claim 1. Suzuki teaches using various resins or polymers as the binder such as phenol-formaldehyde resin or polyimide (Col. 6, lines 6-14). As discussed above for claim 16, Suzuki in view of Ariga and Kim suggest using the same precursor for the first and second precursor such that the first precursor will comprise a binder such as phenol-formaldehyde or polyimide.
	They do not teach that the precursor is a polyimide precursor.
	Wang teaches a process for producing porous carbon foam composites and activated carbon/carbon (AC/C) composites from polyimide precursors, activated carbon powder, and optionally carbon fiber and other additives (abstract). They teach that the composites may be used for carbon electrodes in electrochemical capacitors (abstract). They teach that the carbon phase of the porous carbon foam composite is derived from the polyimide precursor in the carbon composite (0019). They teach 
	Hama teaches a conductive paste that includes a conductive particulate, a metal capture agent, and a polyimide precursor solution (abstract). They teach that the polyimide precursor solution preferably includes a diamine or its derivative and a tetracarboxylic acid dianhydride or its derivative (0016). They teach that suitable diamines include para-phenylene diamine (PPD), i.e. p-phenylene diamine (0026), i.e. an aromatic diamine due to the p-phenylene group. They teach that suitable tetracarboxylic acid dianhydrides include pyromellitic acid dianhydride (PMDA) and biphenyl tetracarboxylic acid dianhydride (BPDA) (0027), i.e. aromatic dianhydrides. They provide examples of the polyimide precursor composition including BPDA/PPD (Table 1). Therefore, they indicate that a polyimide precursor solution includes PPD as a diamine and either BPDA or PMDA as a tetracarboxylic acid dianhydride. 
	From the teachings of Wang and Hama, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki in view of Ariga and Kim to have used polyimide precursors such as PMDA/PPD or BPDA/PPD as the carbon precursor sources because Wang indicates that polyimide precursors are suitable for forming a carbon phase by pyrolyzing and Hama indicates that mixtures of PMDA/PPD (PMDA/PDA in claim 12) . 
Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered and in light of the amendment to claim 1 are considered persuasive. Therefore, the new reference of Kim has been added to provide the suggestion of the optimizing the thickness of the first precursor layer to be within the claimed range. 
Regarding Applicant’s argument that Ariga provides a graphite-based anode such that the processes and structure design cannot be applied to a silicon-based anode, it is noted that Ariga teaches forming a carbon layer onto a negative electrode current collector by pyrolyzing a resin layer, where the current collector is formed of a metal such as copper and the active material is graphite, where the carbon layer helps to improve the adhesion between the active material layer (graphite layer) and the current collector. Since Suzuki provides a current collector formed of metals such as copper and provides an active material containing carbon, where graphite is also formed of carbon, the inclusion of the carbon layer of Ariga would also be expected to improve the adhesion between the current collector and the active material of Suzuki due to the similarity in the materials being used by Suzuki and Ariga, i.e. metal current collector and carbon-containing active materials. Further, since Suzuki teaches pyrolyzing a polymer layer containing silicon on the current collector, the pyrolyzing a polymer layer not containing silicon onto the current collector in the same heat treatment would be expected to provide suitable results since the materials will be going through the same heat treatment process. 

Regarding Applicant’s arguments over Tour, it is noted that Tour is relied upon for the indication that pyrolyzing a carbon material at the temperature range suggested by Suzuki will result in carbon diffusing into copper such that the process of Suzuki in view of Ariga and Kim would also be expected to result in the carbon diffusing into the copper current collector. Further, as noted in the rejection above, since Suzuki in view of Ariga and Kim provide the claimed process steps, carbon would also be expected to diffuse into the current collector. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        


/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718